Order filed July 10, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00512-CR
                                   ____________

                          RONALD CROW, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 21st District Court
                          Washington County, Texas
                         Trial Court Cause No. 16373

                                     ORDER

      Appellant is represented by retained counsel, Sylvia Cedillo. No reporter’s
record or brief has been filed. The trial court has previously determined that
appellant is not indigent for purposes of a free record or appointment of counsel on
appeal. Rule 38.8 provides that we will not dismiss or consider the appeal without
a reporter’s record or brief unless it is shown the appellant no longer desires to
prosecute his appeal or that he is not indigent and has failed to make necessary
arrangements for filing a brief. Tex. R. App. P. 38.8. The rule further provides that
under appropriate circumstances, “the appellate court may consider the appeal
without briefs, as justice may require.” Tex. R. App. P. 38.8 (b)(4).

      A hearing has already been held as required under Rule 38.8. At that
hearing, the trial court found that appellant is not indigent. On May 30, 2014, this
court ordered appellant to make sufficient payment for the reporter’s record and to
file the record on or before July 3, 2014. On July 7, 2014, Wendy L. Kirby, the
official court reporter for the 21st District Court notified this court that the
payment she received is insufficient as a deposit toward the reporter’s record.
Because the trial court has already held one hearing to make the findings required
under Rule 38.8, and we can find nothing in the rules or case law that requires this
court to send this matter back to the trial court a second time, we decline to do so.

      Therefore, we ORDER appellant to file a reporter’s record in this appeal on
or before August 14, 2014. If appellant fails to file a reporter’s record as ordered,
we will decide this appeal upon the record before the court. See Delgado-Gutierrez
v. State, 369 S.W.3d 909, 910–11 (Tex. App.—Amarillo 2012, no pet.) (affirming
conviction on clerk’s record alone where appellant failed to file reporter’s record
or brief after being properly admonished); Coleman v. State, 774 S.W.2d 736, 738–
39 (Tex. App.—Houston [14th Dist.] 1989, no pet.) (holding that former rule
74(l)(2) (now Rule 38.8(b)) permitted an appeal to be considered without briefs “as
justice may require” when a pro se appellant has not complied with the rules of
appellate procedure).



                                   PER CURIAM